El Juez Asociado Sr. HutchisoN,
emitió la opinión del tribunal.
*74En el 1909 se inscribió una escritura otorgada por un apoderado en el Registro de la Propiedad de Mayagüez' con un defecto subsanable consistente en que el poder no se acompañó ni copió en escritura de venta.
En el caso reciente de Agostini v. El Registrador, esta corte confirmó una nota del registrador en la que se soste-nía que un poder sometídole para subsanar el defecto en cuestión era defectuoso e insuficiente para los fines indicados por cuanto en el mismo no se identificaba claramente la des-cripción de la finca a que el mismo se contraía.
El presente recurso fia sido interpuesto contra una nota denegando la inscripción otorgada por la dueña de la finca según el registro, “porque habiéndose denegado la subsana-ción del defecto consignado en la inscripción 8a. de la finca de que se trata, o sea por la que adquirió la vendedora la finca que transmite al comprador, por no considerarse bas-tante él poder otorgado por' la causante de la Señora Agos-tini y Maristany ni rectificado por el affidavit con que se acompañó dicho poder, según la nota marginal de la inscrip-ción citada, adolece la adquisición de la vendedora Señora Agostini y Maristany de un vicio de nulidad que incapacita a dicha señora, para transmitir a su vez la propia finca. ’ ’
En el caso de Sucesión Blanco v. El Registrador, 16 D. P. R. 67, al presentarse copias certificadas de una sentencia y una orden, se cancelaron ciertos asientos sujetos al defecto subsanable por no aparecer que la sentencia que ordenaba la cancelación fuera firme. La subsanación de este defecto fue denegado posteriormente porque el certificado demostra-tivo de que la sentencia era firme mostraba a su vez que no lo fué en realidad de verdad al tiempo de la inscripción ve-rificada en virtud del mismo, calificando así el registrador nula y sin efecto legal alguno la cancelación de la-inscripción. Esta corte sostuvo entonces que el estado de derecho creado por inscripciones una vez verificadas debe ser respetado hasta que fuese modificado de algún modo conocido en dere-cho, que el registrador debió concretarse a determinar si se *75subsanaba o no con el documento presentado a su conside-ración el defecto anotado en la inscripción y que la tenta-tiva de' pasar sobre la validez de otro instrumento ya ins-crito constituía una arrogación de la privativa facultad de las cortes. Aquella decisión se basó en una expresa dispo-sición legal aún vigente y qu'e se transcribe literalmente en la opinión.
En el presente caso tanto el recurrente como todo el mundo tenían conocimiento por el registro no sólo de que el título inscrito de la vendedora está sujeto a un defecto sub-sanable, sino además de que ha fracasado la tentativa que se hizo para subsanarlo. La validez del título de la vende-dora, según aparece del poder a que se contrae el caso de Agostini v. El Registrador y por la anotación a que el mismo se refiere, depende de una cuestión de identidad de determi-nada finca vendida por un apoderado y no de una cuestión de capacidad del apoderado para transmitir, como lo arguye el registrador. El defecto puede ser subsanado en cualquier tiempo por escritura pública que- demuestre que la casa a que se contrae el poder es la misma casa vendida por el apoderado y que ahora después de revendida trata de ins-cribirse a nombre del recurrente. Nos parece que es sufi-ciente notificacióh para todas las personas que tengan algo que ver con la finca que puede que sean distintos los hechos y que cuando menos la cuestión está abierta a la duda. Puede muy bien concebirse que precisamente casos como el presente, en que todas las partes interesadas al parecer conocen los hechos y prefieren que permanezca un defecto técnico en el título inscrito ■ antes de tener que pasar por la molestia y gastos que ocasionan la súbsanación inmediata, estuvieron en la mente del legislador cuando con el fin de evitar inne-cesarios inconvenientes, dificultades o dilaciones ordenó qtie “los registradores no suspenderán por defectos subsanables la inscripción, anotación o cancelación de ningún título,” y que “en la inscripción harán constar los defectos que con-tenga el título y en cualquier tiempo que se presente la docu-*76mentación para subsanarlo, se hará constar la subsanación por medio de nota marginal. ’ ’
La calificación del registrador debe ser revocada y de-volverse el caso con instrucciones para que inscriba la escri-tura en cuestión con el defecto subsanable mencionado en las precedentes inscripciones.

Revocada la nota recurrida y ordenada la ins-cripción solicitada.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.